Citation Nr: 0405751	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-15 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to nonservice-connected pension, for purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1945.  He died in January 2002; the appellant is 
his niece.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 determination by the St. 
Paul, Minnesota Regional Office (RO). 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] is 
applicable to the appellant's claim.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the appellant's claim for accrued benefits, 
there is nothing in the record that satisfies the 
notification requirements of the VCAA.

Furthermore, in the case at hand, the appellant has alleged 
that VA should have considered additional unreimbursed 
medical expenses incurred from the date of the veteran's 
claim until his death.  With respect to the submission of 
additional evidence, attention is directed to opinions from 
the VA's General Counsel that are relevant to this appeal and 
binding on the Board.  These opinions hold that information 
contained on a VA Form 21-0516-1, Improved Pension 
Eligibility verification Report (EVR), submitted after a 
beneficiary's death may not be considered "evidence in the 
file at date of death" for purposes of accrued pension 
benefits under 38 U.S.C.A. § 1521(a), although such an award 
may be based on logical inferences from information in the 
file on the date of death.  VAOPGCPREC 6-93 (Aug. 9, 1993).  
Where a veteran had in the past supplied evidence of 
unreimbursed medical expenses which, due to the static or 
ongoing nature of the veteran's medical condition, could be 
expected to be incurred in a like manner in succeeding years 
in amounts which, based on past experience, were capable of 
estimation with a reasonable degree of accuracy, such 
evidence may form the basis of a determination that evidence 
in the file at the date of death permitted prospective 
estimation of medical expenses.  VAOPGPREC 12-94 (May 2, 
1994).  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  With respect to the issue of 
entitlement to accrued benefits, the RO 
should send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003), 
to include notification that she should 
submit any pertinent evidence in her 
possession.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unable to obtain any such evidence, it 
should so inform the appellant and her 
representative and request them to 
provide the outstanding evidence.  

3.  When the above development has been 
completed, the RO should undertake any 
other development it determines to be 
indicated and then readjudicate the issue 
on appeal in light of all pertinent 
evidence and legal authority.  

4.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue to the 
appellant and her representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




